Title: Enclosure: Invoice from Joseph Gardoqui & Sons to John Adams, 31 January 1780
From: Gardoqui, Joseph & Sons (business)
To: Adams, John


      
       Bilbao 31st. Jany 1780
      
      Invoice of Sundries shipp’d per the Phinix James Babson master for Newburyport on Account of the Honble. John Adams Esq.
      
     
      No. 1 a 2.
      
      
      
      
      
      
      
      
      
      
     
     
      I.A.
      
      
      
      
      
      
      
      
      
      
     
     
      1.
      A Case containing
      
      
      
      
      
      
      
      
      
     
     
      
      4. Dozn. of tumblers
      
      a 8.
      rials
      
      48.
      
      
      
      
     
     
      
      2. Do  Cups
      
      8.
      do.
      
      16.
      
      
      48.
      
     
     
      2.
      a Barrell
      
      
      
      
      
      
      
      
      
     
     
      
      6. lb. Green tea
      
      a 60.
      rs.
      
      360.
      
      
      
      
     
     
      
      1. Dozn. Knifes
      
      
      
      
      80.
      
      
      
      
     
     
      
      1. Dozn. Forks
      
      
      
      
      80.
      
      
      
      
     
     
      
      1. Pce. of holland linen 27¼ v s.
      a 11.
      rs.
      
      299.
      25
      
      
      
     
     
      
      6. Do  Do.    150. do
      8
      
      
      1200.
      
      
      
      
     
     
      
      6. Dozn. Barcelona Handkffs
      a 104.
      
      
      624.
      
      
      
      
     
     
      
      12. Do  Do
      
      102.
      
      
      1224.
      
      
      3867.
      25
     
     
      Case, Barrell, packing and carriage paid
      
      
      
      
      
      84.
      9
     
     
      
      
      Bal. ser
      
      
      
      
      
      
      4,000.
      
     
     
      
      
      Commission
      
      
      
      
      
      
      
     
    
   
       Joseph Gardoqui & Sons
      
      